Citation Nr: 1134463	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran retired in April 2005, after more than 20 years of honorable active service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in May 2005 and February 2008.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  Bilateral patellofemoral syndrome was first manifested during the Veteran's January 2005 service retirement examination.  

2.  Hypertension was first manifested during the year prior to the Veteran's retirement from service, and the diagnosis was confirmed during the first year after his retirement from service.  


CONCLUSIONS OF LAW

1.  Bilateral patellofemoral syndrome is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).

2.  Hypertension is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a knee disorder and for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2004 and July 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims.  Thereafter, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his post-service treatment through Tri-Care; and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  VA also examined the Veteran to determine the nature and etiology of any knee disorder and/or hypertension found to be present.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


The Knees

The Veteran contends that his knee disorder is primarily the result of the physical rigors of service, including running on decks and up and down metal stairs in the Navy.  Therefore, he maintains that service connection is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be allowed.  

A review of the Veteran's service treatment records, including the report of his January 1982 service entrance examination, is negative for any complaints or clinical findings of a disorder affecting either knee.  However, during his January 2005 service retirement examination and during a March 2005 VA orthopedic examination, the Veteran complained of a history of knee trouble and daily knee pain.  While the January 2005 examiner noted that the Veteran had sore knees when standing, the examination revealed that his knees were normal.  Similarly, the March 2005 orthopedic examiner found no objective evidence of chronic, identifiable knee pathology.  

During treatment through Tri-Care approximately 16 months after his retirement from service, the Veteran was found to have patellofemoral syndrome.  Although the VA examiner in March 2005 had been unable to identify a chronic knee disorder, the Veteran continued to complain of knee pain and the diagnosis of patellofemoral syndrome was confirmed on many occasions during his treatment through Tri-Care.  In view of the initial complaints of knee pain during service, and the diagnosis of chronic, identifiable knee pathology shortly thereafter, the Board finds a plausible basis for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's bilateral patellofemoral syndrome had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral patellofemoral syndrome is warranted on that basis, and the appeal is allowed.


Hypertension

The Veteran contends that his hypertension was first manifested in service and that service connection is, therefore, warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, that appeal will also be allowed.  

The Veteran's service treatment records, as well as the reports of his January 1982 service entrance examination, his January 2005 retirement examination, and his March 2005 physical examination are negative for any complaints or clinical findings of hypertension.  In March 1991, however, it was noted that he had an increased blood pressure reading of 122/91; and the examiner was concerned enough to order multiple blood pressure readings.  That month, subsequent blood pressure readings were 100/68, 110/70, 122/72, and 112/91.  In July 1994, the Veteran had a blood pressure reading of 140/90, and during dental treatment in June and July 2004 and February 2005, his blood pressure readings were 133/88, 142/89, and 150/88, respectively.  

During his retirement examination, the Veteran's initial blood pressure reading was 144/89, and the examiner found it necessary to take a second reading.  The second reading was 132/88.  During a March 2005 examination, the Veteran's blood pressure was also 132/88 when sitting and standing.  When lying down, his blood pressure was 130/84.  

Despite the absence of a diagnosis in service, the Veteran was found to have hypertension during his Tri-Care treatment in February 2006.  That was the first year after his retirement from service.  Although the diastolic readings were below 100, they were consistent with those demonstrated during the year prior to the Veteran's retirement from service.  Moreover, he was prescribed antihypertensive medication in 2006, a prescription which he maintains to the present time.  

In August 2008, the Veteran was examined by VA to determine the etiology of any hypertension found to be present.  The examiner reviewed the Veteran's medical history, including his treatment through Tri-Care.  During the VA examination, the Veteran's blood pressure was 140/98, and the examiner confirmed the diagnosis of hypertension.  However, he noted that the Veteran's blood pressure readings at the time of his separation from service had been within normal limits and suggested that the Veteran's hypertension was related to weight gain since his retirement from service.  Therefore, he concluded that it was less likely than not that the Veteran's hypertension was related with service. 

While the VA examiner found it less likely than not that the Veteran's hypertension was related to service, the treatment records from his last year of service, as well as those reflecting his treatment by Tri-Care strongly suggest otherwise.  Indeed, the consistency of the Veteran's blood pressure readings since June 2004, the diagnosis of hypertension during the first year after his retirement from service, and the prescription of antihypertensive medication present a plausible basis for service connection for hypertension.  As above, the evidence both for and against the Veteran's claim is, at least, in equipoise.  Accordingly, all reasonable doubt will be resolved in favor of the Veteran, and the claim of entitlement to service connection for hypertension will also be allowed on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral patellofemoral syndrome is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


